Walker, J.
We see no error in this record. The Act contemplates a “ committee ” “ appointed to build the Court-house and Jail,” but does not provide for the appointment of that committee. It requires the citizens of Jeffersonville and 'those adjacent thereto to put up the public buildings. It would seem to be proper that those who are bound to erect the buildings at the new county-site should appoint the building committee from among themselves, as such persons would be the more likely to carry out the objects of the Act.
It was the duty of the Inferior Court to co-operate with the citizens of Jeffersonville and vicinity in carrying out this public law of the State. They should not have thrown obstacles in the way of its execution. It was their duty to see that the interests of the county were protected by ample security j and this was proposed to be given by the building committee as a condition precedent to the turning over of the possession of the Court-house and Jail. The passage of the order by the Inferior Court requiring a deposit of money, &c., was an effort, we think, to defeat the object of the Act; and the Superior Court did right to vacate that order, and require a compliance with the statute. The Judge was careful to provide for the giving of good and ample security by the building committee to carry out in good faith the provisions of the statute; and that the removal and rebuilding be and remain under the supervision of said Inferior Court. *402The Judge seems to have been very careful to guard the interests of the tax payers in every respect, and to continue the buildings subject to the control of the Inferior Court, as by law contemplated, most clearly. We suspect the real cause of complaint is against the Act itself, rather than against the decision of the Court in executing the Act.
Judgment affirmed.